        Case 3:20-cv-02731-VC Document 194-10 Filed 05/18/20 Page 1 of 3




    FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                        Rajnish Rajnish

8-9. Date and Outcome of bond hearing, if any:

       Mr. Rajnish is detained pursuant to 8 U.S.C. § 1226(a). An immigration judge denied

him bond as a flight risk and/or danger on April 2, 2020. Mr. Rajnish’s instant bail application

includes a report from Dr. Sharon Howard, who concluded that Mr. Rajnish is a low risk of

recidivism. However, Dr. Howard testified at Mr. Rajnish’s April 2, 2020 bond hearing, and the

immigration judge did not find her testimony to be persuasive.

11. Medical Condition(s) That Put Detainee At Risk:

       When ICE interviewed him on December 30, 2019, Mr. Rajnish stated that he was in

good health, and he did not report any medical issues. Defendants do not have a record of Mr.

Rajnish being diagnosed with any COVID-19 risk factors, as defined by the Centers for Disease

Control (“CDC”).

       Mr. Rajnish states that he has hypertension but the CDC does not list hypertension as a

condition that places individuals at higher risk for severe illness from COVID-19. 1 See Centers
for Disease Control and Prevention, Groups at Higher Risk for Severe Illness,


1
  Hypertension is mentioned on the CDC website in the context of discussing statistics from
China showing higher fatality for patients with comorbidities. See
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
However, it is not surprising that hypertension is not on the CDC’s list of high-risk conditions.
The CDC’s list already recognizes that people 65 or older are at higher risk for severe illness
from COVID-19, and it is not at all clear that hypertension in younger people alone puts them at
higher risk. According to the International Society of Hypertension, hypertension usually affects
the majority of people over 60, and therefore “there is no evidence that people with hypertension
are over-represented amongst those seriously infected by COVID-19. Indeed, the opposite is
true.” A Statement from the International Society of Hypertension on COVID-19, available at
https://ish-world.com/news/a/A-statement-from-the-International-Society-of-Hypertension-on-
COVID-19/. Similarly, the American Heart Association has noted that nearly half of Americans
deal with high blood pressure and warned that “elderly people with coronary heart disease or
high blood pressure may be more susceptible to the coronavirus and more likely to develop more
severe symptoms.” AHA Guidance, “What People with High Blood Pressure Need to Know
about COVID-19,” available at https://newsroom.heart.org/news/what-people-with-high-blood-
pressure-need-to-know-about-covid-19 (emphasis added).
        Case 3:20-cv-02731-VC Document 194-10 Filed 05/18/20 Page 2 of 3




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited May 17, 2020).

       Mr. Rajnish also contends that he is at higher risk for severe illness from COVID-19

because he continues to have chest pain from a car accident. However, during a forensic

competency examination ordered by the immigration court, Mr. Rajnish reported that he had no

lasting physical ailments from the accident. Additionally, although Yuba medical staff

diagnosed Mr. Rajnish with a mental health disorder, the CDC does not recognize Mr. Rajnish’s

condition as a high risk factor for COVID-19.

       Finally, although Mr. Rajnish is a Franco-Gonzalez class member, that finding does not

necessarily mean that he suffers from a mental disorder that “impairs his ability to fully

comprehend and represent himself in removal proceedings” as claimed in the bail application.

The finding only means that there are indicia of incompetency. After the immigration court

identified him as a Franco-Gonzalez class member, Mr. Rajnish received a forensic competency

examination from a clinical psychologist who determined that he is competent to represent

himself in immigration proceedings.

13. Felony or misdemeanor convictions, including date and offense:

       Mr. Rajnish kissed a ten-year-old girl at a Target store and showed her a pornographic

video. The Sacramento County District Attorney’s Office charged Mr. Rajnish with one count of

Lewd or Lascivious Acts with a Child under 14, in violation of California Penal Code § 288(a)

and one count of Providing Harmful Matter to a Minor in violation of California Penal Code

§ 313.1(a). Mr. Rajnish pled guilty to Annoying/Molesting a Minor in violation of California

Penal Code § 647.6(a), and he received a sentence of three years probation and 270 days in jail.

He is required to register as a sex offender.

20. Other Information Relevant to Bail Determination:

       Mr. Rajnish has not stated in his bail application whether his conditions of probation as a

sex offender include other restrictions, such as residence beyond a certain distance of schools

and playgrounds where children congregate. Defendants have conducted a search of the vicinity

                                                 2
       Case 3:20-cv-02731-VC Document 194-10 Filed 05/18/20 Page 3 of 3




of the address provided for in Mr. Rajnish’s proposed release plan. There is an elementary

school within approximately 0.3 miles and another school within 0.4 miles of the address

provided.

       Mr. Rajnish has been evaluated by an independent clinical psychologist and found to be

competent to represent himself in immigration court. An immigration judge has considered Mr.

Rajnish’s evidence regarding flight risk and danger and found that he should remain detained.

The fact remains that Mr. Rajnish approached a random child in public, kissed her, and showed

her pornography. Mr. Rajnish should remain in ICE custody throughout his deportation

proceedings because he is a danger to the most vulnerable members of our community.




                                               3
